DETAILED ACTION
Response to Amendment
 The amendment filed on 04/08/2022 has been entered and considered by Examiner. Claims 23-25, 27-34, and 36-42 are presented for examination. Claims 23-24, 32-33, and 41 are withdrawn. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 34, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Piro, JR et al. (US Pub. 20150148003 A1) in view of Cordero et al.  (US Pub. 20030076856 A1).
	For claims 25, 34, and 42, Piro discloses an apparatus (1010) comprising: at least one processor (1014); and at least one memory (1017) including computer program code where the at least one memory and the computer program code are configured [0023-25], with the at least one processor, to cause the apparatus to at least: 
	monitor if a value of a payload counter (payload attribute counter) and a related identifier of a subscription (data type info) are received (Figs. 9 and 5, monitor payload attribute and data type info) [0095-98], 
	wherein the payload counter indicates a number of times (tally) at which one of an input payload for the subscription and an output payload from the subscription is delivered (steps 915-935) [0097-98]; and 
	generate charging information related to the subscription based on the payload counter (if payload attribute counter and data type info match, then create a charging event info) [0098, 0081-85].
	But Piro doesn’t explicitly teach wherein the payload counter comprises an input payload counter and an output payload counter; 
the input payload counter indicates a number of times the input payload for the subscription is delivered; and 
the output payload counter indicates the number of times the output payload from the subscription is delivered.
However, Cordero discloses wherein the payload counter comprises an input payload counter (input counter 310) and an output payload counter (output counter 314) [0079, 0047-48]; 
the input payload counter indicates a number of times the input payload for the subscription is delivered [0079, 0047-48]; and 
the output payload counter indicates the number of times the output payload from the subscription is delivered [0079, 0047-48].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Piro and Cordero to ensure proper accounting for usage tracking, thus, improving data integrity and accountability in the electronic system.

Claims 34 and 42 differs from claim 25 only by the additional recitation of the following limitation, which is also taught by Piro as modified by Cordero. Piro further discloses a method and a non-transitory computer-readable medium storing program code, the program code executed by at least one processor to perform the method of claim 34 (Figs. 10-11) [0100-103]. All other identical limitations are rejected based on the same rationale as shown above.

Claims 27-30 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Piro, JR et al. (US Pub. 20150148003 A1) in view of Cordero et al.  (US Pub. 20030076856 A1) in further view of Kotecha et al.  (US Pub. 20140269437 A1).
	For claims 27, and 36, Piro, as modified by Cordero, discloses all limitations this claim depends on.
	But Piro, as modified by Cordero, doesn’t explicitly teach the following limitation taught by Kotecha.	Kotecha discloses check if the value of the payload counter is within a predetermined range (steps 215) [0017-19]; 
trigger a first activity if the value of the payload counter is not in the predetermined range (steps 230 or 220) [0017-19].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Piro, as modified by Cordero, and Kotecha to ensure proper accounting for usage tracking, thus, improving data integrity and accountability in the electronic system.

	For claims 28, and 37, Piro, as modified by Cordero, discloses all limitations this claim depends on.
	But Piro, as modified by Cordero, doesn’t explicitly teach the following limitation taught by Kotecha.	Kotecha discloses the value of the payload counter is received related to a time interval (predetermined period, e.g. day, hour) [0017-19], and 
the at least one memory including the computer program code is configured, with the at least one processor, to cause the apparatus to: 
calculate a delivery frequency based on the value of the payload counter and the time interval (determine usage count) [0017-19]; 
check if the delivery frequency is within a predetermined range (steps 215) [0017-19]; and 
trigger a second activity if the delivery frequency is not in the predetermined range (steps 230 or 220) [0017-19].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Piro, as modified by Cordero, and Kotecha to ensure proper accounting for usage tracking, thus, improving data integrity and accountability in the electronic system.

	For claims 29, and 38, Piro, as modified by Cordero, discloses all limitations this claim depends on.
	But Piro, as modified by Cordero, doesn’t explicitly teach the following limitation taught by Kotecha.	Kotecha discloses plural values of the payload counter are received [0017-19]; 
each of the plural values is related to a different time interval (predetermined period, e.g. day, hour) [0017-19], and the at least one memory including the computer program code is configured, with the at least one processor, to cause the apparatus to: 
analyze the plural values with respect to a time behavior (predetermined period, e.g. day, hour) [0017-19]; and 
trigger a third activity if the time behavior shows a predefined pattern [0017-19].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Piro, as modified by Cordero, and Kotecha to ensure proper accounting for usage tracking, thus, improving data integrity and accountability in the electronic system.

	For claims 30, and 39, Piro, as modified by Cordero, discloses the respective one of the first activity, the second activity, and the third activity is at least one of 
	issuing an alarm (report error) [0029], and 
	reporting the respective one of the value of the payload counter, the delivery frequency, and the pattern (report error) [0029].

Claims 31, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Piro, JR et al. (US Pub. 20150148003 A1) in view of Cordero et al.  (US Pub. 20030076856 A1) in further view of Kotecha et al.  (US Pub. 20140269437 A1) in further view of Raleigh (US Pub. 20100192212 A1).
	For claims 31, and 40, Piro, as modified by Cordero and Kotecha, discloses all limitations this claim depends on.
	Kotecha further discloses the respective one of the first activity, the second activity, and the third activity is 
	instructing an actor or a control entity of the actor to perform a respective predefined action (steps 230 or 220) [0017-19].
	But Piro, as modified by Cordero and Kotecha, doesn’t explicitly teach the following limitation taught by Raleigh’.	Raleigh discloses the respective one of the first activity, the second activity, and the third activity is 
wherein the respective predefined action is suitable to modify a future value of the payload counter [0233, 0254].
Raleigh also discloses instructing an actor or a control entity of the actor to perform a respective predefined action [0233, 0254].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Piro, Raleigh, Kotecha, and Raleigh to allow a user to modify information within the system, thus, improving information adaptability in the electronic system.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
	With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “…wherein the payload counter comprises an input payload counter  and an output payload counter…”, the Examiner asserts that Cordero discloses input counter 310 and output counter 314. “the input counter 310, counts down the incoming transport packet as it passes through the input register 316. The input counter 310 is loaded with the value of the number of for example bytes at the incoming transport packet. Every byte which passes through the input register 316 then results in a decrement of the value stored in the input counter 310 by one value. Thus when the value of the input counter 310 reaches zero, the transport controller core identifies such by monitoring the value on line 336 and thus identifies the end of a transport packet. The input counter register 304 in the section filter 312 is connected directly to the output of the input counter 310 and merely mirrors the contents thereof. Thus the input counter register 704 provides a section filter 312 with the register so that it may monitor the value of the input counter to detect the end of a transport packet. The output counter register 314 is an upward counter which counts the data payload as it is output through the output register 318. Thus the output counter 314 provides an indication of the DMA address to which the current output byte of the data payload is to be stored relative to a base start address. The output counter 314 is indicative of the offset of the DMA start address to where the current data is to be stored.” [0079].




With regards to the argument for the limitation “…the input payload counter indicates a number of times the input payload for the subscription is delivered …”, the Examiner asserts that Cordero discloses “the input counter 310, counts down the incoming transport packet as it passes through the input register 316. The input counter 310 is loaded with the value of the number of for example bytes at the incoming transport packet. Every byte which passes through the input register 316 then results in a decrement of the value stored in the input counter 310 by one value. …The output counter register 314 is an upward counter which counts the data payload as it is output through the output register 318. Thus the output counter 314 provides an indication of the DMA address to which the current output byte of the data payload is to be stored relative to a base start address. The output counter 314 is indicative of the offset of the DMA start address to where the current data is to be stored.” [0079].

With regards to the argument for the limitation “…the output payload counter indicates the number of times the output payload from the subscription is delivered …”, the Examiner asserts that Cordero discloses “the input counter 310, counts down the incoming transport packet as it passes through the input register 316. The input counter 310 is loaded with the value of the number of for example bytes at the incoming transport packet. Every byte which passes through the input register 316 then results in a decrement of the value stored in the input counter 310 by one value. …The output counter register 314 is an upward counter which counts the data payload as it is output through the output register 318. Thus the output counter 314 provides an indication of the DMA address to which the current output byte of the data payload is to be stored relative to a base start address. The output counter 314 is indicative of the offset of the DMA start address to where the current data is to be stored.” [0079].
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642